252-/5"
                                 ELECTRONIC RECORD




COA#       02-14-00039-CR                          OFFENSE:        49.04


           Barclay Edward Berdan II v. The
STYLE:     state of Texas                          COUNTY:         Tarrant

COA DISPOSITION:          AFFIRMED                 TRIAL COURT:    County Criminal Court No. 9


DATE: 01/22/15                       Publish: NO   TC CASE #:      1327699




                           IN THE COURT OF CRIMINAL APPEALS


         Barclay Edward Berdan II v. The
STYLE:   State of Texas                                 CCA#:
                                                                      lSZ^SL
         APf>Eu.Afi/r\                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:
                                                       JUDGE:
DATE:                                                  SIGNED:                          PC:_
JUDGE:                                                  PUBLISH:                        DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE-




                                                                             ELECTRONIC RECORD